Broyles, O. J.
1. It is well settled by repeated decisions of the Supreme Court and of this court that the venue of a criminal case may be established by circumstantial evidence. In this case the evidence, direct and, circumstantial, authorized a finding that the offense charged was committed in Pulton County, Georgia.
2. Since in misdemeanors all persons who aid and abet, another in the commission of the offense are guilty as principals, the circumstantial evidence in the instant case was sufficient to exclude every reasonable hypothesis save that of the defendant’s guilt, under both counts of the indictment. See Thweatt v. State, 48 Ga. App. 389 (172 S. E. 810); Outcliff v. State, 51 Ga. App. 40 (179 S. E. 568); Hughes v. State, 52 Ga. App. 199 (182 S. E. 807).
3. The judge did not err in overruling the certiorari.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.